Citation Nr: 1450973	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  08-08 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for flat feet. 

2.  Entitlement to service connection for athlete's foot. 

3.  Entitlement to service connection for residuals of cold and heat exposure, including consideration as a qualifying chronic disability under 38 C.F.R. § 3.317. 

4.  Entitlement to a rating in excess of 10 percent for a right shoulder strain from before June 14, 2007, and from December 1, 2013. 

5.  Entitlement to a rating in excess of 10 percent for a left shoulder strain from before June 14, 2007, and from December 1, 2013. 

6.  Entitlement to a rating in excess of 10 percent for a right hip strain from before June 14, 2007, and from December 1, 2013. 

7.  Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS).
8.  Entitlement to a compensable evaluation for hypertension.  

9.  Entitlement to an increased evaluation for cognitive disorder due to traumatic brain injury and posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to October 23, 2008, 70 percent disabling from October 23, 2008, and 50 percent disabling from April 2, 2012. 

10.  Entitlement to a rating in excess of 40 percent for fibromyalgia from June 14, 2007 to December 1, 2013.  


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to August 2005. 

This case is before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana. 

In a September 2007 rating decision, the RO continued to rate strain of the right shoulder, left shoulder, and right hip each as 10 percent disabling. (A prior unappealed September 2005 rating decision granted service connection and assigned 10 percent disability ratings for these disabilities.)  In November 2007, the Veteran filed a Notice of Disagreement (NOD) with the September 2007 rating decision and perfected his appeal in March 2008.  

In a December 2007 rating decision, the RO granted service connection for fibromyalgia (previously diagnosed as strain of the right shoulder, left shoulder, right hip and thoracolumbar spine; tension headaches; and IBS) and assigned a 40 percent disability rating, effective June 18, 2007.  This rating supplanted the previous ratings for, among other things, the shoulders and right hip.)  At the same time, the RO continued to rate PTSD as 10 percent disabling, hypertension as noncompensable, and GERD as noncompensable.  The RO also denied service connection for flat feet, athlete's foot, and residuals of heat and cold exposure.  In his February 2008 NOD, the Veteran indicated that he disagreed with this rating decision; a statement of the case was issued in May 2008, which addressed all issues other than an increased rating for fibromyalgia; and the Veteran perfected his appeal.  

In a September 2008 rating decision, the RO granted service connection for a cognitive disorder due to traumatic brain injury and evaluated the disability as part of his already service-connected PTSD.  The RO increased the evaluation to 50 percent disabling, effective April 18, 2008. 

A May 2013 rating decision proposed to terminate the single rating for fibromyalgia and restore compensable ratings for strain of the right shoulder, left shoulder, right hip, and thoracolumbar spine and tension headaches.  A September 2013 rating implemented the change, effective December 1, 2013.  In the September 2013 rating decision, the RO also determined that a clear and unmistakable error existed in the June 18, 2007 effective date of service connection that was originally assigned for fibromyalgia and assigned an effective date for service connection of June 14, 2007.  At the same time, service connection was granted for irritable bowel syndrome and the disability was evaluated as part of his previously service-connected GERD, a 10 percent disability rating was assigned effective June 14, 2007.  The September 2013 rating decision continued to rate the cognitive disorder due to TBI and PTSD as 50 percent disabling prior to October 23, 2008; a 70 percent rating was assigned, effective October 23, 2008; and a 50 percent rating was assigned April 2, 2012.  

(The issues of entitlement to higher ratings for shoulder disabilities and right hip disability, cognitive disorder due to TBI/PTSD, and fibromyalgia (for the period from June 14, 2007 to December 1, 2013) are addressed in the remand that follows the decision below.)
FINDINGS OF FACT

1. The Veteran's flat feet were noted at entrance into service and clearly did not undergo a permanent worsening during military service.

2. The Veteran does not have athlete's foot that had its onset in service or is otherwise related to military service.

3. The Veteran has not been shown to be suffering from a chronic heat/cold-related signs or symptoms resulting from a diagnosed or undiagnosed illness.

4. For the entire rating period, the Veteran's gastrointestinal disability has been manifested by persistently recurrent epigastric distress with regurgitation and reflux suggestive of considerable impairment of health.  

5. The Veteran has not had diastolic blood pressure readings of predominantly 100 or more or systolic readings of predominantly 160 or more at any time during the claim period.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for flat feet have not been met.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 (2014).

2.  The criteria for the establishment of service connection for athlete's foot have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  The criteria for the establishment of service connection for residuals of cold and/or heat exposure have not been met.  38 U.S.C.A §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).

4.  The criteria for a 30 percent rating for GERD and IBS have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.113, 4.114, Diagnostic Codes 7319, 7346 (2014).

5.  The criteria for a compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.104, Diagnostic Code (DC) 7101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in July 2007, prior to the issuance of the rating decisions on appeal.  Additional notice was provided in February 2013 and the claims were subsequently readjudicated in September 2013 supplemental statements of the claim.  The July 2007 and February 2013 letters also notified the Veteran of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, no other action is required with respect to the duty to notify.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

VA obtained the Veteran's service treatment records, service personnel records, and all of the identified post-service VA and private treatment records. In addition, the Veteran was afforded VA examinations for his feet in October 2007, residuals of cold and heat exposure in April 2012 and February 2013, hypertension in July 2007 and April 2012, and GERD and IBS in July and October 2007 as well as April 2012.  The VA examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not reported any change in his GERD/IBS or hypertension since his last VA examinations in April 2012, and the record does not otherwise suggest any changes.  Palczewski v. Nicholson, 21 Vet. App. 174 2007) (mere passage of time does not trigger need for a new VA examination, absent evidence of a change in the disability).



II.  Service Connection

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.

To rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).

Under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(a), aggravation will be established by an increase in disability during service, absent a specific finding that increase was due the natural progression of the disease. See also 38 C.F.R. § 3.306(a) (2013).  This standard is further explained in 38 C.F.R. § 3.306(b), which provides that clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. In other words, if the presumption of aggravation arises, the burden shifts to the government to rebut the presumption of in-service aggravation by clear and unmistakable evidence.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d at 1417; Wagner v Principi, 370 F3d. at 1096.

For veterans who engaged in combat with the enemy, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has explained that VA errs when it conflates the question of exposure to an injurious event during combat service to whether or not permanent injury from combat service occurred.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012). 

Application of section 1154(b) does not mean that an award of service connection is presumed for veterans who were injured in combat. Section 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disability etiologically to the current disorder.  Caluza v. Brown, 7 Vet. App. 498, 507 (1995); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  Section 1154(b) does not establish entitlement to a grant of service connection for a combat veteran; rather it aids the veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Even when the section 1154(b) combat presumptions applies, a "veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury . . . incurred during active duty." Reeves, 988 F.3d at 1000.

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

A.  Flat Feet and Athlete's Foot

The Veteran contends that he had flat feet prior to entering service that were made worse by military service.  He reported that currently his feet hurt, sweat, itch, and burn; he also claimed that he has athlete's foot.  See May 2007 Informal Claim.  

Service treatment records include a February 2003 entrance Report of Medical examination in which moderate pes planus was shown and described as having very active symptoms.  However, a box was also checked that described the pes planus as asymptomatic.  A clinical evaluation of the skin was normal.  On February 2003 Report of Medical History, the Veteran denied having any foot trouble, impaired use of feet, swollen or painful joints, any foot surgery, the need to use corrective devices, or bone, joint, or other deformity.  He indicated that he had a skin disease, but described it as acne.  On April 2004 Medical Board Report of Medical History, the Veteran indicated that he had foot trouble and needed to use corrective devices.  He clarified that he had flat feet and wore braces on his ankle and back for support.  He denied impaired use of feet, swollen or painful joints, any foot surgery, or bone, joint, or other deformity.  A July 2005 pre-discharge VA examination showed that the Veteran's feet did not reveal any signs of abnormal weight bearing.  He did not require an assistive device for ambulation.  Also, his skin was clear of lesions.  

On October 2007 VA examination report, the Veteran reported an onset of foot pain during combat training in late 2003.  He reported that aggravating factors included being on his feet four to five hours per day.  He was diagnosed with pes planus, bilaterally.  The examiner noted that there was clinical and diagnostic evidence of signs and symptoms consistent with flat feet.  The examiner opined that the evidence of record and current subjective and objective evidence led to a clear and unmistakable conclusion that the pes planus pre-existed military service.  The examiner added that the evidence in its entirety led to the clear and unmistakable medical conclusion that the Veteran's treatment in service represented the natural progress of the pre-existing condition, without evidence of permanent abnormal worsening.  The examiner explained that the Veteran's flat feet were a congenital condition that had not progressed beyond the expected state for a person of this age.

With respect to the claimed pes planus, the Board concludes that there is no persuasive evidence that the disability underwent an increase in severity in service, and, in fact, the most probative evidence showed that the pre-existing pes planus was not aggravated therein.  It is uncontroverted that the Veteran's pes planus pre-existed service, as it was noted at entrance into service, on his entrance examination report.  Accordingly, the presumption of soundness does not attach as to pes planus as set forth at 38 C.F.R. § 3.304(b).  Nonetheless, the Veteran claims his pes planus became aggravated due to his service.  On the contrary, however, the Board concludes that the evidence of record shows clearly that the pes planus did not increase in severity during service.  Specifically, in an April 2004 Medical Board Report of Medical History Report, the Veteran denied swollen or painful joints and impaired use of feet, swollen or painful joints, any foot surgery, or bone, joint, or other deformity, which weighs strongly against finding that he was experiencing any increase in symptoms or manifestations as a consequence of his active duty.  He essentially reported that he had flat feet, which was already documented on his enlistment examination.  Although he indicated that he wore assistive devices, he clarified that the braces were for ankle and back support.  Also, on July 2005 examination, the examiner noted that the Veteran's feet did not reveal any signs of abnormal weight bearing.  He did not require an assistive device for ambulation.  Additionally, the Board finds the October 2007 VA examiner's determination that the Veteran's pes planus pre-existed service and clearly did not worsen beyond natural progression during service is highly probative because it is consistent with and well supported by the remainder of the record.  (The examiner added that the Veteran's flat feet were a congenital condition that had not progressed beyond the expected state for a person of this age.)

The Board has considered the Veteran's assertions that his pes planus was worsened by service.  To the extent that the Veteran suggests that he has had increased problems with pes planus since service, the Board finds him not credible as this is inconsistent with objective evidence of record.  In this regard, the Board acknowledges that service treatment records show he had a diagnosis of pes planus upon enlistment.  However, there are no service records indicating any treatment foot problems.  In fact, on April 2004 medial history report, the Veteran denied impaired use of his feet, swollen or painful joints, any foot surgery, or bone, joint, or other deformity.  The Board finds the more contemporaneous denial of problems to be inherently more reliable than statements made years later suggesting that his disability had increased in severity as a consequence of service.  Furthermore, the first evidence indicating a foot complaint was in May 2007, almost two years after his discharge from service and in conjunction with his claim for monetary benefits.  The length of time between service and treatment, and the fact that his pes planus appears to have not been symptomatic at his April 2004 report of medical history and July 2005 pre-discharge examination, contradict his current assertion that his foot problems became worse in service.  For these reasons, the Board finds the Veteran's assertions that his pes planus underwent a permanent worsening in service not credible. 

To the extent that the Veteran has attempted to etiologically link his current flat feet symptoms to service, the Board concludes that, for the reasons stated above, any expressed opinions as to etiology are outweighed by the opinion of the October 2007 VA examiner.  

In regards to the Veteran's claim for athlete's foot, the Board acknowledges that the Veteran is competent to report that he currently has athlete's foot, as well as itching, burning, and sweaty feet.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994). 

However, in all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, the Veteran's service treatment records included documentation of flat feet.  However, complaints, treatment, or diagnoses relating to athlete's foot were not shown in service.  A July 2005 pre-discharge VA examination showed that the Veteran's feet did not reveal any signs of abnormal weight bearing and his skin was clear of rashes and lesions.  Additionally, post-service treatment records, including the October 2007 VA examination of the feet are negative for any complaints, treatment, or diagnoses relating to athlete's foot.  

Therefore, the preponderance of the evidence is against the claim.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

On February 2003 Report of Medical History, while the Veteran indicated that he had skin disease, he described it as acne.  He denied having any foot trouble, impaired use of feet, swollen or painful joints.  There are no service treatment records indicating treatment for foot or skin problems such athlete's foot.  In fact, on April 2004 Medical Board Report of Medical History, he described his foot impairment as flat feet and again denied having impaired use of feet, swollen or painful joints any foot surgery, or bone, joint, or other deformity.  A July 2005 pre-discharge VA examination showed that the Veteran's feet did not reveal any signs of abnormal weight bearing and his skin was clear of rashes and lesions.  The Board finds the more contemporaneous denial of problems to be inherently more credible than statements made years later suggesting that he has a disability that began in service.  Furthermore, the first evidence indicating a foot complaint and athlete's foot was in May 2007, almost two years after his discharge from service and in conjunction with his claim for monetary benefits.  The post service treatment records as well as the October 2007 VA foot examination, which are negative for any complaints, treatment, or diagnoses of athlete's foot and tend to contradict his assertion that he has a current athlete's foot disability.  For these reasons, the Board finds the Veteran's assertions that he currently has athlete's foot and that it began in service are not persuasive. 

In light of the foregoing, the Board concludes that service connection for the aforementioned disabilities is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b).

B.  Residuals of Cold and Heat Exposure

Compensation may be paid to any Persian Gulf War veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  These may include, but are not limited to, fatigue, headache and joint pain. 38 C.F.R. § 3.317(b).

Such chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more no later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  Id. at (a)(3). 

A chronic disability resulting from an undiagnosed illness shall be rated using evaluation criteria from rating schedule for a disease or injury in which the functions affected, anatomical location, or symptomatology are similar.  Id. at (a)(4).

Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to:  fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss and menstrual disorders.  Id. at (b). 

Accordingly, under these regulations service connection may be granted on a presumptive basis if there is evidence (1) that the claimant is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317 ; (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317. 

Notwithstanding the foregoing presumptive provisions, the Veteran is not precluded from establishing service connection for a disease averred to be related to Gulf War service, as long as there is proof of such direct causation.  See generally Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

The Veteran contends the he gets cold when the weather is 50 degrees or less as a result of his heat/cold exposure during his service.  

After having reviewed the evidence of record, including the Veteran's statements, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for residuals of heat/cold exposure as having been incurred in or aggravated by service and as being due to an undiagnosed illness.

Service personnel records show that the Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War.  Service treatment records are negative for any complaints, treatment, or diagnoses relating to heat and cold exposure or injury.  

A May 2008 VA treatment record showed that the Veteran specifically denied having any heat/cold intolerances.  

On April 2012 VA examination, the Veteran had complaints of his hands and feet turning blue when it was 50 degrees or lower outside.  He stated that his motor skills were "not as acute" and that he was "freezing."  The examiner noted that the Veteran was requesting service connection for undiagnosed illness manifested by cold intolerance claimed as a result of exposure to heat while active duty in the Gulf War.  After review of the claim file medical records and the medical literature, the examiner opined that the Veteran's current complaints were less likely than not related to an undiagnosed illness manifested by cold intolerance.  The examiner added that the Veteran's complaints were likely due to other known factors such as lower than normal core body temperature, sluggish capillary refill in the hands and feet, and relatively low body fat.  While the examiner noted that the Veteran's complaints did not fit a specific diagnosis, the examiner also opined that the complaints did not represent a chronic illness; nor were the complaints disabling.  Furthermore, there was no evidence to suggest that his complaints were in any way related to his exposures to heat while he was deployed.  There were no complaints or evidence for systemic symptoms that accompany this condition.  He was in good overall health with his chronic health conditions of hypertension, GERD and headaches, which were well controlled with medication.  There was no evidence for anemia, anorexia nervosa, vascular problems, or a history of a chronic severe illness.  The examiner stated that according to review of the medical literature: known causes for cold intolerance, according to information published in the Handbook of Pathophysiology by Elizabeth J. Corwin, copyright 2000, were anemia, anorexia nervosa, vascular problems such as Raynaud's phenomenon, chronic severe illness, general poor health, hypothyroidism, and problems with the hypothalamus.  Another consideration was that people do not tolerate cold environments because they had very little body fat and were unable to keep warm. 

On February 2013 VA examination, the examiner found that there was sufficient evidence to attribute the Veteran's complaint of cold intolerance to a specific factor with a greater than 50 percent medical certainty.  The examiner reasoned that on clinical examination it was noted that the Veteran had sluggish capillary refill in the extremities and a core body temperature that was below average.  A Review of VA treatment records shows that at the time of OEF/OIF Assessment in May 2008, he denied any heat or cold intolerance; however, four years later, he claimed that his cold intolerance was related to his exposure to heat while he was on active duty in the Gulf Region.  The examiner summarized the laboratory results and medical findings, as well as the opinion of the April 2012 VA examiner.  The examiner then reported known causes of cold intolerance according to Physical Examination & Health Assessment, Fourth Edition, by Carolyn Jarvis, 2004, as follows:  normal genetic variation, chills due to illness, depression, Raynaud's phenomenon, anemia, hypothyroidism, Addison's disease, septic shock, hypopituitarism, hypothalamic lesions, thyroxine deficiency, and malnutrition.  The examiner added that in light of silent medical records and the Veteran's denial of heat and cold intolerance upon direct questioning in May 2008, the Veteran's current complaints were likely acute in nature.  The examiner found that there was no current evidence for a chronic illness, Raynaud's phenomenon, no evidence for anemia/hypothyroidism/thyroxine deficiency or malnutrition.  There was no current diagnostic evidence or evidence of record for a current diagnosis for an acute illness that could be causing chills, Addison's disease, septic shock, hypopituitarism, and/or hypothalamic lesion.  The examiner noted that the Veteran has reported that his cold intolerance is related to exposure to extreme heat while in the Gulf Region.  The examiner highlighted that according to the medical literature, the complications from heat stroke or heat exhaustion if left untreated were brain damage, kidney failure, liver failure, pneumonia, seizures, heart damage, skeletal muscle breakdown, and bleeding disorders.  The examiner reported that cold intolerance was not mentioned as a residual of heat exposure.  

Additionally, the examiner noted that a review of the evidence showed that the Veteran's body temperature ranged from 96.8 to 98 degrees for several years.  The medical literature showed that 98.6 degrees is the average body temperature, which indicated that some of the population had normal body temperatures of higher and also of lower than 98.6 degrees.  The examiner found that the Veteran's current body temperature was not sufficient medical evidence of cold intolerance; however, it represented a normal variant.  According to the examiner, in researching causes for the Veteran's complaints and clinical findings regarding sluggish capillary blood refill, the records revealed that the Veteran had a history of smoking.  

According to the medical literature, nicotine threatens cardiovascular health by increasing blood pressure and constricting and hardening blood vessels.  This in turn caused lower than normal blood profusion to the extremities and resulted in extremities that are cooler than their surrounding tissues and the onset pale undertones of the nails and clubbing of the fingernails.  

After a review of the claims file and review of the medical literature regarding the etiology of cold intolerance and manifestations of sluggish capillary refill on clinical examination, the examiner opined that the Veteran's cigarette smoking had a greater than 50 percent degree of medical certainty to be the likely etiology of the Veteran's clinical findings of sluggish capillary refill.  The examiner explained that while a history of smoking was not noted to be one of the causes for overall cold intolerance in the medical literature, it was the only factor that could be identified with a greater than 50 percent degree of medical certainty to be the likely contributor to altering the Veteran's tolerance to cold temperatures and thus result in his complaint of cold intolerance.  

Additionally, the examiner noted that there were no other or any ongoing complaints of cold intolerance in the undercurrent records except for his report at the April 2012 VA examination since the Veteran's discharge from service in 2005.  The lack of intercurrent evidence in the medical records for complaints of cold intolerance for seven years following his discharge made it less likely than not that the current complaints were due to or caused by any event, activity, exposure to chronic illness (of known or unknown etiology) that occurred while the Veteran was on active duty.  

The Board has considered provisions relating to establishing service connection for undiagnosed illnesses related to service in the Southwest Asia Theater of Operations.  However, the Veteran's subjective complaints are not found to warrant service connection under these criteria.  The evidence shows that, after a thorough review of the evidence of record and consideration of the available scientific and medical literature, the VA examiner has determined that there is no evidence for a chronic illness manifested by cold intolerance.  The Veteran's intermittent, acute and transitory complaints were likely related to factors that include evidence showing normal variations in a person's body temperature, as well as sluggish capillary refill and more likely than not related to the Veteran's history of smoking.  There is insufficient evidence of a chronic disability due to heat/cold exposure having manifested to a compensable degree, and for which a known pathology or cause does not exist.

For the reasons stated, the preponderance of the evidence is against this claim of service connection.


III.  Rating Claims

A.  GERD and IBS

The Veteran contends that his gastrointestinal symptoms warrant a higher rating as he has acid reflux, and his stomach constantly burns and hurts.  He claims that he has diarrhea on a monthly or semi-monthly basis and takes over-the-counter medication.  See June 2007 Informal Claim.  

The Veteran seeks an initial rating in excess of 10 percent for his GERD and IBS, which have been rated under 38 C.F.R. § 4.114, DC 7346.

The Board notes that "[t]here are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition." 38 C.F.R. § 4.113 (2013).  Consequently, certain co-existing diseases in this area do not lend themselves to distinct and separate disability ratings without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  Id.  Therefore, ratings under DCs 7301 to 7329, 7331, 7342, and 7345 to 7348 will not be combined with each other.  38 C.F.R. § 4.114 (2013).  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such an evaluation.  In the instant case, the RO determined that GERD is the Veteran's predominate disability, the criteria for which best reflect the problems he experiences.

When an unlisted disease, injury, or residual condition is encountered, the disability is rated by analogy under a DC to a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2013).  In this case, the RO initially determined that the DC most analogous to the Veteran's GERD and IBS was DC 7346, which pertains to "[h]ernia, hiatal."  However, the Board must consider whether any other potentially applicable DC would support a higher rating or whether the Veteran's disability is more appropriately rated under an alternate DC.  Thus, the Board will also discuss the potential applicability of DC 7319, which pertains to irritable colon syndrome.

Under DC 7346, a 10 percent disability rating is warranted with two or more of the symptoms for the 30 percent evaluation, though of less severity.  38 C.F.R. § 4.114, DC 7346 (2013).  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  Lastly, a 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id. 

Under DC 7319, a noncompensable rating is assigned for mild irritable colon syndrome, characterized by disturbances of bowel function with occasional episodes of abdominal distress.  38 C.F.R. § 4.114, DC 7319 (2013).  A 10 percent rating contemplates a moderate disability, manifested by frequent episodes of bowel disturbance with abdominal distress.  Id.  A 30 percent rating requires severe irritable colon syndrome, manifested by diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.

After review of the evidence, lay and medical, the Board finds that during the entire rating period, the Veteran's GERD was manifested by persistently recurrent epigastric distress with regurgitation and reflux suggestive of considerable impairment of health.  

The Veteran was provided VA examinations in July and October 2007 as well as April 2012. 

In regards to IBS, during the October 2007 VA examination, the Veteran reported  subjective symptoms consistent with IBS as evidenced by abdominal pain, usually lower quadrant relieved by defecation and mucus in stools.  He denied diarrhea or constipation.  He also denied nausea or vomiting.  The frequency of abdominal pain was approximately twice a day and lasted for less than 30 minutes.  He was not on any current medications for this condition.  He was diagnosed with IBS.  

VA treatment records included a May 2008 OEF/OIF initial assessment, the Veteran denied any dysphagia, heartburn/indigestion, abdominal pain, hematemesis, hematochezia, jaundice, hemorrhoids, or incontinence of bowel.  He reported a history of constipation/diarrhea, but denied any blood in his stools.  He indicated that he had frequent heartburn/indigestion.  A medical clinic report dated February 23, 2012 by Dr. H.S., which documented a recent visit by the Veteran to the local emergency department for diarrhea with black-colored stools.  However, testing confirmed there was no blood in the stools.  Dr. H.S. diagnosed the Veteran with function bowel syndrome related to this visit to the emergency room.

On April 2012 VA examination and Disability Benefits Questionnaire (DBQ), the Veteran described bowel symptoms as abdominal cramping across the lower abdomen that occurred once per week, lasted for an hour, and was relieved by bowel movement.  He denied the use of over-the-counter and prescribed medications.  He indicated that he did not missed work, and denied any limitations regarding his activities of daily living.  He reported that he had more frequent restroom breaks, which usually were not disruptive unless the store was really busy.  On examination it was found that he did not have weight loss, malnutrition, serious complications or other general health effects attributable to the gastrointestinal condition.  There were no benign or malignant neoplasms related to the diagnosis.  He did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms.  He underwent laboratory testing in which anemia was not indicated.  The examiner noted that the Veteran's condition has remained stable since last rating evaluation in 2007.  The examiner also noted that the Veteran did not report diarrhea/constipation or other gastrointestinal symptoms.   He had occasional episodes of bowel disturbance with abdominal distress with more than seven disturbances in the past 12 months.  

On April 10, 2012, upon consultation with the Veteran's primary care provider, Dr. H.S. confirmed that he diagnosed the Veteran with IBS based on his history and examination, which produced no evidence for any other definable cause of the Veteran's gastrointestinal symptoms of abdominal cramping, bloating, diarrhea, and constipation.  

A November 2012 VA treatment record noted a history of the Veteran fluctuating between diarrhea and constipation. 

In regards to the Veteran's GERD, during the July 2007 VA examination, the Veteran reported daily burning in the stomach and behind the sternum, which was greater in the p.m. than the a.m.  He denied nausea or vomiting.  He did not take any medication for this condition.  A clinical examination was negative and H. Pylori testing was negative. 

An October 2007 upper gastrointestinal (UGI) series was unremarkable.   

On April 2012 VA examination and DBQ, the examiner found that the Veteran was in good overall health with his chronic health conditions of  hypertension, GERD and headaches , which were well controlled with medication.  The Veteran reported worsening symptoms with cramping pain beginning two months ago that accompanied the acid reflux.  The symptoms resolved when he started taking Prilosec two months ago.  He presented to the emergency room two months earlier with cramping pain.  He reported symptoms of burning pain under the sternum occurring once per day on average, which lasted for 15-20 minutes.  He vomited foods into his mouth.  Precipitating/aggravating factors included physical activity and when he was under high stress at work.  The symptoms were alleviated by taking Prilosec, 1 tab per day.  He claimed that he missed two days from work in the past 12 months related to this condition.  There were no limitations in activities of daily living.  In regards to his occupation, he claimed that the condition slowed down his production.  In regards to recreational activities, he reported that his "discomfort makes me not even want to do things".  The examiner indicated that the Veteran's condition was manifested by persistently recurrent epigastric distress, reflux, and regurgitation.  The Veteran experienced transient melena less than one day per year.  He did not have an esophageal stricture, spasm of esophagus (cardiospasm or achalasia), or an acquired diverticulum of the esophagus.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to the condition.  

The Board has reviewed all evidence of record and finds that the Veteran's service- connected disability is characterized by persistently recurrent epigastric distress with regurgitation and reflux accompanied by substernal pain.  In this case, the Veteran is competent to describe his symptoms.  The current disabilities at issue and their symptoms, as the Veteran describe them, most closely reflect the disability picture described under the criteria for hiatal hernia.  The Veteran's symptoms closely approximate the criteria for a 30 percent rating, with persistently recurrent epigastric distress with regurgitation and reflux, accompanied by substernal pain.  38 C.F.R. § 4.114, Diagnostic Code 7346.  Additionally, he consistently described cramping pain and burning pain under the sternum, which occurred once a day and lasted for 15-20 minutes.  He reported that he vomited foods into his mouth, did not want to engage in recreational activities due to discomfort, and was slowed down at work.  He missed two days of work in the past 12 months related to the condition.  Overall, the record suggests that his GERD caused impairment to his health.  Resolving reasonable doubt in the Veteran's favor, the rating criteria for a 30 percent rating are met.

While the Veteran experienced transient melena less than one day in the past 12 months that necessitated emergency room treatment, laboratory testing during the appeal period has been negative for anemia.  The April 2012 VA examiner also specifically noted that there has not been weight loss.  Therefore, the evidence does not reflect material weight loss, hematemesis, or melena with moderate anemia, or other symptom combinations productive of severe impairment of health to warrant a rating in excess of 30 percent under Diagnostic Code 7346 at any time during the appeal.  

As 30 percent this is the maximum rating available for IBS, the Board concludes that the Veteran is not entitled to any higher rating for his IBS disability under Diagnostic Code 7319.

There also is no showing of ulcerative colitis as is rated under Diagnostic Code 7323 and in any event the next higher rating under Diagnostic Code 7323 contemplates numerous yearly attacks of colitis.  While the Veteran has experienced gastrointestinal symptoms of abdominal cramping, bloating, diarrhea, and constipation, there is no showing of malnutrition, marked or otherwise.  Moreover, indicia of general debility, or any serious health complication, are lacking.  Diagnostic Code 7332 provides for higher ratings only if there is evidence of complete loss of anal sphincter control or extensive bowel leakage and fairly frequent involuntary bowel movements and this is neither alleged nor shown in this instance.  Therefore, the other Diagnostic Codes do not afford a basis for the assignment of any higher initial rating than 30 percent in the absence of a showing of the symptoms or findings discussed.  See 38 C.F.R. § 4.114, Diagnostic Codes 7301, 7304, 7305, 7306, 7307, 7332.

In short, the Board has considered evaluating the service-connected disability under other possibly applicable diagnostic codes found at 38 C.F.R. § 4.114 (containing the schedule for rating disorders of the digestive system), but finds no applicable one that would allow for a higher disability rating.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The preponderance of the evidence is against a claim for a rating in excess of 30 percent. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

B.  Hypertension

The Veteran's hypertension is currently rated under 38 C.F.R. § 4.104, DC 7101 as hypertensive vascular disease.  Under DC 7101, the following ratings apply:  a 10 percent rating is warranted when diastolic pressure is predominantly 100 or more or when systolic pressure is predominantly 160 or more, or for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control; a 20 percent rating is warranted when diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more; a 40 percent rating is warranted when diastolic pressure is predominantly 120 or more; and a 60 percent rating is warranted when diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101.

On July 2007 VA examination, the Veteran reported that he had chest pain two times per week in his substernal area with associated shortness of breath and cold sweats.  He described the pain as a tight feeling that lasted 15 to 20 minutes.  He denied losing time from work in the past 12 months, hospitalizations or emergency room visits due to this condition.  In regards to any impact on activities, he stated that he, "stops in his tracts with the chest pain."  His blood pressure was 108/64, 110/82, and 120/78.  An EKG was also normal.  The assessment was blood pressure readings within normal range with no evidence of hypertension.

VA treatment records included multiple blood pressure readings.  In December 2008, his blood pressure was 130/70.  In July 2012 his blood pressure was 135/88.  

During the April 2012 VA examination, the Veteran reported that his blood pressure has stayed stable since his last VA examination.  He had current complaints of a tightening in the chest and his "heart is working hard.  He felt uncomfortable and like he was having a mild panic attack with his elevated blood pressure.  Precipitating factors included stress and he was told to avoid high cholesterol food and to exercise on a regular basis.  He denied missing any time from work in the past 12 months due to this condition.  There were no limitations in his activities of daily living along with his occupational and recreational activities.  He did not take any medication for the condition.  He had a history of a diastolic blood pressure elevation to predominantly 100 or more.  Currently, his blood pressure was 100/68, 100/68 and 104/68.  The examiner noted that the Veteran's blood pressure readings were well within the non-hypertensive range.  There was no evidence for chronic hypertension on current examination.  

While the April 2012 VA examiner noted that the Veteran had a history of a diastolic pressure elevation to predominantly 100 or more, overall, the evidence of record during the relevant appeal period in question reflects that the Veteran's blood pressure readings have never "predominantly" shown diastolic pressure at 100 or more or systolic pressure at 160 or more.  Also, the record does not show that he has required continuous medication to control his blood pressure.  Since the symptoms of the Veteran's hypertension do not meet or approximate the criteria for a 10 percent rating under DC 7101, a compensable rating is not warranted at any time during the claim period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.104, DC 7101.  The preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

C.  Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such consideration.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of each disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral for consideration of an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1). 

In other words, the Board finds that the Veteran's GERD/IBS symptomatology, such as persistently recurrent epigastric distress with regurgitation and reflux, accompanied by substernal pain, are addressed by the schedular criteria.  He also had of abdominal cramping, bloating, diarrhea, and constipation, and transient melena.  All of these gastrointestinal symptoms are reasonably contemplated by the Rating Schedule under Diagnostic Codes 7399-7346 and 7319.  Additionally, the Veteran's hypertension has been manifested by diastolic blood pressure readings of predominantly under 100 or systolic readings of predominantly under 160, which readings are specifically contemplated by the Rating Schedule under Diagnostic Codes 7399-7346 and 7319.  Referral is therefore not warranted.


ORDER

Entitlement to service connection for flat feet is denied. 

Entitlement to service connection for athlete's foot is denied.

Entitlement to service connection for residuals of cold and/or heat exposure, including consideration as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied

Entitlement to a rating of 30 percent for GERD and IBS is granted subject to the laws and regulations governing the payment of monetary awards.

Entitlement to a compensable rating for hypertension is denied. 


REMAND

In a December 2007 rating decision, the RO granted service connection for fibromyalgia (previously diagnosed as strain of the right shoulder, left shoulder, right hip and thoracolumbar spine; tension headaches; and IBS) and assigned a 40 percent disability rating, effective June 18, 2007.  In his February 2008 NOD, the Veteran indicated that he disagreed with this rating decision.  A statement of the case has not been issued in regards to whether a rating in excess of 40 percent for fibromyalgia (previously diagnosed as strain of the right shoulder, left shoulder, right hip and thoracolumbar spine; tension headaches; and IBS) is warranted for the appeal period from June 14, 2007 to December 1, 2013.  See Manlicon v. West, 12 Vet. App. 238 (1999). 

The Veteran contends that he is entitled to higher disability ratings for strain of the left shoulder, right shoulder, and right hip.  The Board notes that for the appeal period from June 14, 2007 and prior to December 1, 2013, these disabilities were considered as part and parcel of the rating for fibromyalgia.  In September 2013 rating decision, the RO re-instated the ratings for strain of the right shoulder evaluated at 10 percent disabling, strain of the loft shoulder evaluated as 10 percent disabling, and strain of the right hip evaluated as 10 percent disabling, effective December 1, 2013.  The Veteran continued to prosecute the appeal of his increased rating claims; therefore entitlement to disability ratings in excess of 10 percent for strain of the right shoulder, left shoulder, and right hip for the appeal period from December 1, 2013 must be determined.  

On April 2012 VA examination, the examiner essentially found that the Veteran did not have any current shoulder disabilities; however on February 2013 review of the medical evidence, the VA examiner determined that the April 2012 VA examiner was erroneous in reporting that the subjective report of dull aching under the bilateral blades did not represent a chronic left and right shoulder strain (that was medically distinguishable from fibromyalgia).  Also, since the April 2012 VA examination, a July 2013 VA treatment record revealed that the Veteran had complaints of hip pain that was worse in the morning.  He also requested a chiropractic consultation for right hip pain and stiffness.  Therefore, a new opinion is warranted that considers the Veteran's complete medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Because there are no other medical records to shed light on the severity of these disabilities for the appeal period in question, the Board finds his claims warrant a VA compensation examination to assess the current severity of his service-connected left and right shoulder and right hip disabilities for the appeal period from December 1, 2013 to the present.  38 C.F.R. § 3.327 (2011); see Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). 

The Veteran was last afforded VA PTSD and TBI examinations in April 2012.  Since then, in January and February 2013, the Veteran's spouse called the VA Community Based Outpatient Clinic regarding the Veteran's mental health and indicated the he was "not doing well."  The Veteran was referred to the Western Montana Mental Health Center for treatment.  Records dated from November 2012 to April 2013 indicate that the Veteran had increasing symptoms of PTSD and panic attacks.  

In light of the medical evidence suggesting that the Veteran's PTSD and TBI symptoms may have worsened since his last VA examinations, additional VA examinations are necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected PTSD and TBI with cognitive impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

On remand, the Veteran should also be given an opportunity to submit authorization for VA to obtain any relevant private treatment records not already associated with the file.  In this regard, the Veteran was referred by the VA to Western Montana Mental Health Center for treatment and the last dated record in April 2013 that has been associated with the Veteran's VBMS file noted that the Veteran was to be seen again in two weeks.  

Additionally, ongoing VA medical records from VA Montana Health Care System should also be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for any strain of the shoulders, right hip, TBI/PTSD with cognitive impairment since July 2013 from VA Montana Health Care System, and from any other sufficiently identified VA facility. 

If any such records are unavailable, the Veteran should be notified of the any putative records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claims, and he should be notified that he may submit the records himself.  All such notification must be documented in the claims file.

2.  Ask the Veteran to provide authorizations for VA to obtain records of any private treatment for any strain of the shoulders, right hip, TBI/PTSD with cognitive impairment, including from Western Montana Mental Health Center since April 2013.  

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any such records appear unavailable, the Veteran should be notified of the identity of any such records, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claims, and he should be notified that he may submit the records himself.  All such notification must be documented in the claims file.

3.  Issue a statement of the case regarding entitlement to a rating in excess of 40 percent for fibromyalgia (previously diagnosed as strain of the right shoulder, left shoulder, right hip and thoracolumbar spine; tension headaches; and IBS) for the period from June 14, 2007 to December 1, 2013.  If the Veteran perfects an appeal, the claim should be certified to the Board after any necessary development has been completed.

4.  After completion of the development in paragraphs 1 and 2 above, the agency of original jurisdiction (AOJ) must schedule the Veteran for a VA examination to ascertain the severity and manifestations of his service-connected shoulder and right hip disabilities.  To the degree possible, it would be helpful to schedule the Veteran for a VA examination during a flare-up of shoulder and right hip pain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the record of evidence, including this remand, any records added as a result of the development herein, and all records in the Virtual VA and VBMS systems.  The examiner must report the range of motion of the Veteran's shoulders and right hip as well as any other symptomatology reflected in the claims file or reported by the Veteran.  In addition to any other opinions provided, the examiner should specifically address the following: 

a) Whether there is additional functional impairment upon repetitive motion testing, to include pain, weakness, excess fatigability, and incoordination.  Any additional loss of range of motion of the Veteran's shoulders and right hip upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results. 

b) Whether there is any additional functional impairment stemming from the Veteran's shoulder and right hip symptomatology during a flare-up.  Any additional loss of range of motion of the shoulders and right hip during a flare-up should be noted in terms of degrees of motion lost as well as additional symptomatology which results.  All functional losses, whether due to flare-ups or otherwise, should be equated to additional loss of motion (beyond what is shown clinically).  

If the Veteran is not currently having a flare-up and the examiner cannot give an opinion without resorting to mere speculation, he or she should state this and offer a rationale for why an opinion would be speculation.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  (For example, no medical expert could provide the requested opinion because information is missing; current medical knowledge could yield many possible answers and/or opinions; the examiner lacks the expertise to render the requested opinion; there is an absence of documentation in outpatient records; or other testing is needed.) 

5. After completion of the development in paragraphs 1 and 2 above, the AOJ must schedule the Veteran for a VA examination to ascertain the severity and manifestations of his service-connected TBI and PTSD with cognitive impairment.

The examiner must review the record of evidence, including this remand, any records added as a result of the development herein, and all records in the Virtual VA and VBMS systems.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the record of evidence, including this remand, any records added as a result of the development herein, and all records in the Virtual VA and VBMS systems.  

a. The examiner should address the severity of the Veteran's service-connected disability consistent with the criteria for evaluating residuals of TBI under Diagnostic Code 8045. 

b. The examiner should discuss the level of severity of all currently-identified manifestations of the Veteran's service-connected TBI.  In making the assessment, the examiner should identify all comorbid physical, neurological, or mental disorder(s) and state whether each is shown to be caused by the Veteran's TBI (or service-connected PTSD).  If any condition is not found to be caused by TBI, then the examiner should attempt to distinguish any symptoms and impairment attributable to such disability from identified residuals of TBI.  If the manifestations cannot clearly be distinguished, the examiner should clearly so state. 

c. With regard to the symptoms of PTSD, the examiner should make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of any PTSD symptoms and assigning a GAF (Global Assessment of Functioning) score under Axis V.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  The examiner should specifically consider the Veteran's PTSD symptomatology documented and provide an assessment of how the Veteran's PTSD symptoms affect his occupational and social functioning.

To the extent possible, the examiner should also provide a longitudinal analysis of the Veteran's PTSD from June 14, 2007, and if possible, attempt to differentiate between symptoms related to his PTSD diagnosis and his service-connected TBI.  The examiner should state whether the Veteran's PTSD has undergone any material change in severity since June 14, 2007 or whether it has been relatively consistent since that time.

The examiner should also comment on the Veteran's employment and employability. (A detailed history of education and employment should be taken.)  The examiner is requested to provide an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience.  A complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

6.  The AOJ should thereafter readjudicate the claims remaining on appeal, including the question of entitlement to higher disability ratings for bilateral shoulder and right hip strain and PTSD/IBS with cognitive impairment.  Any additional development deemed necessary should be undertaken.  If a benefit sought remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


